DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-17 and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 in lines 11-14 recites the limitation “in each of the plurality of pixels, each of the plurality of scanning lines is connected to the plurality of transistors, in each of the plurality of pixels, each of the plurality of video signal lines is connected to the plurality of transistors” this is indefinite in that it is unclear if the claim requires the transistors in each pixel to be connected to every scan line and every video signal line or that in each pixel the transistors are connected to one of the plurality of scanning lines and one of the plurality of video signal lines. For the purpose of examination, and in light of the specification (see figure 2), the limitation has been interpreted as “in each of the plurality of pixels, a corresponding one of the plurality of scanning lines is connected to the plurality of transistors, in each of the plurality of pixels a corresponding one of the plurality of video signal lines is connected to the plurality of transistors”
Claims 2-17 and 19-20 are rejected due to their dependency.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Um et al. (US Pub. 20070035675 and hereafter Um) in view of Tsuruma et al. (US Pub. 20110211145 and hereafter Tsuruma).
As per claim 1, Um teaches (in figures 1-6) a liquid crystal display panel having a plurality of pixels arranged in a matrix (paragraph 33), comprising: a plurality of pixel electrodes (191a and 191b) and a plurality of transistors (Q forms two transistors see paragraph 86) provided in one of the plurality of pixels (shown in figures 2 and 3); a plurality of scanning lines (121) extending in a first direction (horizontal direction as shown in figure 3), including a first scanning line (lower scanning line 121 shown in figure 3) and a second scanning line (upper scanning line 121 shown in figure 3) being adjacent to the first scanning line; and a plurality of video signal lines (171) extending in a second direction (vertical direction as shown in figure 3) crossing the first direction, including a first video signal line (right video signal line 171 in figure 3) and a second video signal line (left video signal line 171 in figure 3) being adjacent to the first video signal line, wherein in each of the plurality of pixels, a corresponding one of the plurality of scanning lines is connected to the plurality of transistors, in each of the plurality of pixels a corresponding one of the plurality of video signal lines is connected to the plurality of transistors in the one of the plurality of pixels defined by the first scanning line, the second scanning line, the first video signal line and the second video signal line, the plurality of pixel electrodes and 
Um does not specifically teach that in at least one of the plurality of pixel electrode electrodes, a first interval between the first pixel electrode and the second pixel electrode in the first direction is equal to a second interval between the two adjacent line electrodes in the first direction.
However, Tsuruma teaches (in figures 1-2 and 25-26) forming a first interval (interval between left and right pixel electrodes 14 shown as the S2 to the right of the label L in figure 25) between a first pixel electrode (left pixel electrode 14 shown in figure 25) and the second pixel electrode (right pixel electrode 14 shown in figure 25) in the first direction to be equal to a second interval (interval between line electrodes of the left pixel electrode 14 shown in figure 25 and shown as the S2 to the left of the label L) between the two adjacent line electrodes (see figures and paragraph 67) in the first direction (see paragraph 137) in order to reduce flickering and prevent burn in (see paragraph 138).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Um to have the spacing as suggested by Tsuruma. 

As per claim 13, Um teaches (in figure 3) that a shape of at least one of the plurality of pixel electrodes (191a1-191a4) is different from a shape of the other pixel electrodes (191b1-191b4).
Claims 2-5, 8-10, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Um et al. (US Pub. 20070035675 and hereafter Um) and Tsuruma et al. (US Pub. 20110211145 and hereafter Tsuruma) as applied to claim 1 above and in further view of Ono et al. (US Pub. 20070252936 and hereafter Ono).
As per claim 2, Um teaches (in figures 1-6) a video signal line (171) that is provided at a boundary portion between two of the plurality of pixels adjacent to each other in the first direction and extends in a second direction; and a lead line (173) that connects the video signal line and the plurality of transistors in the at least one of the plurality of pixels, wherein the lead line includes a common lead line (173) that extends in the first direction from the video signal line. 
Um does not specifically teach a plurality of first individual lead lines that are connected to the common lead line and respective first conductive electrodes of the plurality of transistors.
However, Ono teaches (in figures 10-12) that forming a lead line (shown as R1-R3 in the annotated figure below) including a common lead line (shown as R1 in the annotated figure below) which extends in a first direction (x direction) from a video signal line (DL) and a plurality of first individual lead lines (shown as R2 and R3 in the annotated figure below) that are connected to the common lead line and respective first conductive electrodes (portions of SD11 and SD22 overlapping the GL) of the plurality of transistors was an art recognized 
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to replace the lead line structure in Um with the lead line structure taught by Ono as a matter of design choice.  

Annotated figure from Ono et al. (US Pub. 20070252936)

    PNG
    media_image1.png
    807
    480
    media_image1.png
    Greyscale

As per claim 3, Um in view of Ono teaches that at least a part of a first individual lead line (shown as R2 in the annotated figure above) among the plurality of first individual lead lines (shown as R2 and R3 in the annotated figure above) does not overlap another conductive member (pixel electrode) in planar view.
As per claim 4, Um in view of Ono teaches that the common lead line (shown as R1 in the annotated figure above) does not overlap the scanning line in planar view (GL in Ono corresponding to 121 in Um).
As per claim 5, Um teaches (in figures 1-6) a common electrode (131) that is opposed to the plurality of pixel electrodes (191a1-191a4 and 191b1-191b4) in the one of the plurality of pixels; and a metal piece (175b) that is provided between at least one of the plurality of pixel electrodes and the common electrode in the at least one of the plurality of pixels.
As per claim 8, Um does not teach a light shielding layer that covers the lead line and the scanning line.
However, Ono teaches (in figures 2A-4 and 10-12) providing a light shielding layer (BM) that covers the lead line (shown as R1-R3 in the annotated figure above) and the scanning line (GL) (see figure 3 and paragraph 106).
It would have been obvious to one of ordinary skill in the art at the time of filing to include the light shielding layer from Um in the device of Ono. 
The motivation would have been to reduce light leakage between pixels. 
As per claim 9, Um teaches (in figures 1-6) a plurality of second individual lead lines (192b1 and 192a1) that connects each of the plurality of pixel electrodes (191a1-191a4 and 191b1-191b4) and each of second conductive electrodes (175a and 175b) of the plurality of transistors, respectively.
As per claim 10, Um teaches (in figures 1-6) that at least a part of a second individual lead line (192b1 and 192a1) among the plurality of second individual lead lines does not overlap with another conductive member (124) in planar view.
As per claim 20, Um teaches (in figures 1-6) that the plurality of second individual lead lines (192b1 and 192a1) are made of the same material as a material of the pixel electrode (191a1-191a4 and 191b1-191b4) and formed in a layer identical to that of the pixel electrode.
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Um et al. (US Pub. 20070035675 and hereafter Um), Tsuruma et al. (US Pub. 20110211145 and hereafter Tsuruma) and Ono et al. (US Pub. 20070252936 and hereafter Ono) as applied to claim 5 above and in further view of Saitoh et al. (US Pub. 20180204853 and hereafter Saitoh).
As per claim 6, Um teaches (in figures 1-6) a common electrode (131) that is opposed to the plurality of pixel electrodes (191a1-191a4 and 191b1-191b4) in the at least one of the plurality of pixels and a common line (125).
Um does not specifically teach that the common line is provided above the common electrode and extends in the second direction or a metal piece that is provided between at least one of the plurality of pixel electrodes and the common electrode in the at least one of the plurality of pixels, wherein the metal piece is formed in a layer identical to that of the common line.
However, Saitoh teaches (in figures 8-10) teaches forming common lines (20b) to extend in a second direction (parallel with data lines) directly on the common electrodes (27b) and providing a lower insulation layer (24) below the common electrode, an upper insulation layer (9) above the common lines, and driver electrodes (36) extending in a first direction (parallel with the gate lines) in order to provide touch functionality to the display (paragraph 143).
Additionally, Ono teaches (in figures 2A-2B and 10-12) providing a metal piece (RBAR) directly on a common electrode (CT) in a layer identical to that of a common (CL) in order to lower the resistance of the wiring network formed by the common electrode and the common line (paragraph 131). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the common electrode and common line and include the driver electrodes and insulation layers as suggested by Saitoh in the device of Um and provide the metal piece taught by Ono. 
The motivation to modify the common line and include the driver electrodes and insulating layer would have been to provide touch functionality to the display. The motivation to 
As per claim 7, Um in view of Ono and Saitoh teaches an insulating layer (24 from Saitoh) provided between the plurality of transistors (Q in Um as modified by Ono) and the plurality of pixel electrodes (191a1-191a4 and 191b1-191b4 in Um), wherein a plurality of contact holes (185a and 185b in Um corresponding to 6p in Saitoh) are provided in the insulating layer, the plurality of transistors and the plurality of pixel electrodes are respectively connected to each other through the plurality of contact holes, and a first individual lead line (shown as R2 in the annotated figure above) among the plurality of first individual lead lines (shown as R2 and R3 in the annotated figure above) is provided between two adjacent contact holes in a planar view (185a to the right of 185b and 185a to the left of 185b).
Um does not teach a laminated film having an island shape is formed on the insulating layer around a contact hole among the plurality of contact holes, the laminated film includes a first film formed in a layer identical to that of the common electrode and a second film that is laminated on the first film and formed in the layer identical to that of the common line, and a first individual lead line among the plurality of first individual lead lines is provided between two adjacent laminated films in a planar view.
However, Saitoh teaches (in figures 7-10) providing a laminated film (4) having an island shape on an insulating layer (6) around a contact hole (104), the laminated film includes a first film (27a) formed in a layer identical to that of the common electrode (27b) and a second film (20a) that is laminated on the first film and formed in the layer identical to that of the common line (20b).

The motivation to include the laminated film would have been to prevent braking of the pixel electrode and an increase in contact resistance as taught by Saitoh (paragraph 127).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Um et al. (US Pub. 20070035675 and hereafter Um) and Tsuruma et al. (US Pub. 20110211145 and hereafter Tsuruma) as applied to claim 1 above an in further view of Im et al. (US Pub. 20160216549 and hereafter Im).
As per claim 11, Um does not specifically teach a width of each of the plurality of pixel electrodes is less than or equal to 200 µm.
However, Im teaches (in figure 3) that the width of a pixel electrode (191) is between 60 µm to 120 µm (see paragraph 112).
Additionally the width of a pixel electrode is a result effective variable in that if the width is too large display resolution will be lowered and if the width is too small cost and manufacturing difficulty will increase. 
Therefore, It would have been obvious to one having ordinary skill in the art at the time the invention was filed to set the width of each of the plurality of pixel electrodes to be less than or equal to 200 µm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. (See MPEP § 2144.05 (II) (A) and (B))
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Um et al. (US Pub. 20070035675 and hereafter Um) and Tsuruma et al. (US Pub. 20110211145 and hereafter Tsuruma) as applied to claim 1 above an in further view of Shin et al. (US Pub. 20080231779 and hereafter Shin).

However, Shin teaches (in figure 5) setting CPix/Cgs for each pixel to be equal (see paragraph 72 and equation 1 in paragraph 54) by compensating for differences in pixel electrode capacitance (Clc) by changing the gate-source capacitance (Cgs) by forming pixel electrodes (130) of different sizes (paragraph 52) to have different overlapping areas of a corresponding source electrode and a corresponding gate electrode (see paragraphs 71-72) in order to ensure uniform brightness between the pixel electrodes (paragraph 53). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Um such that the value of Cpix/Cgs is the same for each pixel electrode and corresponding TFT. 
The motivation would have been to ensure uniform brightness between the pixel electrodes as suggested by Shin (paragraph 53).
Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Um et al. (US Pub. 20070035675 and hereafter Um) and Tsuruma et al. (US Pub. 20110211145 and hereafter Tsuruma) as applied to claim 1 above and in further view of Oh et al. (US Pub. 20170192329 and hereafter Oh) and Chung et al. (US Pub. 20070126460 and hereafter Chung).
As per claim 14, Um does not teach a connection piece for electrically connecting two adjacent pixel electrodes among the plurality of pixel electrodes.

Additionally, Oh teaches (in figure 4) providing notches (OP1 and OP2) in the common electrode (CE) at locations (CNT2 and CNT1) where the metal layer (“third conductive material layer” see paragraph 119) comprising the pixel electrode (PE) is to be connected to metal layers (“first conductive material layer” see paragraph 109 and “gate conductive layer” see paragraph 107) formed below the common electrode in order to prevent short circuits with the common electrode (paragraph 89). 
It would have been obvious to one of ordinary skill in the art at the time of filing to include the connection pieces from Chung in the device of Um and provide notches in the common electrode corresponding to the connection pieces as suggested by Oh.
The motivation would have been to provide a means of repairing a pixel with a defective transistor while preventing short circuit with the common electrode.
As per claim 15, Um in view of Chung and Oh teaches that the connection piece (74 from Chung) overlaps a part of each of the two adjacent pixel electrodes (see figure 7 and paragraph 91 in Chung) in planar view but does not overlap the common electrode opposed to the pixel electrode in planar view (notch in the common electrode taught by Oh in paragraph 89).
As per claim 16, Um in view of Chung and Oh teaches a notch (notch in the common electrode taught by Oh in paragraph 89) is formed in the common electrode and overlaps the connection piece in planar view (74 from Chung).
As per claim 17, Oh in view of Chung teaches the connection piece (74 from Chung) is formed in a layer identical to that of a first conductive electrode and a second conductive .
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Um et al. (US Pub. 20070035675 and hereafter Um), Tsuruma et al. (US Pub. 20110211145 and hereafter Tsuruma), Ono et al. (US Pub. 20070252936 and hereafter Ono) and Saitoh et al. (US Pub. 20180204853 and hereafter Saitoh) as applied to claim 7 above and in further view of Lim et al. (US Pub. 20150316825 and hereafter Lim).
As per claim 19, Um does not teach that the plurality of contact holes overlap with the scanning line in planar view.
However, Lim teaches (in figures 4-5 and 7A-7B) forming contact holes (442a) to overlap with the scanning line (410a) in planar view (paragraph 89) in order to increase the opening ratio of the pixel (see paragraphs 113-114). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Um such that the contact holes overlap with the scanning line. 
The motivation would have been to increase the opening ratio of the pixel. 
Response to Arguments
Applicant's arguments filed 02/22/2021 have been fully considered but they are not persuasive. 
Applicant argues that the cited references fail to teach every limitation of the claimed invention. Specifically, applicant argues that figure 3 of Um fails to show “a plurality of transistor provided in at least one of the plurality of pixels” or that a scanning line and a video signal line is connected to the plurality of transistors. This argument is unpersuasive, as shown in the rejection above, transistor Q forms two transistors, as paragraph 86 teaches that pixel electrodes 191a and 191b are electrically disconnected from one another and connected to the transistor Q through two separate drains 175a and 175b the transistor Q functions independently and can be considered two separate transistors connected to the same gate and data line. Applicant’s argument is therefore unpersuasive and the rejection is maintained. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER P GROSS whose telephone number is (571)272-5660.  The examiner can normally be reached on Monday-Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER P GROSS/            Examiner, Art Unit 2871